Citation Nr: 0843525	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-38 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for retropatellar 
pain syndrome, right knee, prior to April 11, 2008.

2.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, since April 11, 
2008.

3.  Entitlement to a compensable rating for retropatellar 
pain syndrome, left knee, prior to April 11, 2008.

4.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, since April 11, 2008.

5.  Entitlement to a compensable evaluation pursuant to 38 
C.F.R. § 3.324, based on multiple, noncompensable, service-
connected disabilities prior to April 11, 2008.

6.  Entitlement to a compensable evaluation pursuant to 38 
C.F.R. § 3.324, based on multiple, noncompensable, service-
connected disabilities since April 11, 2008.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to June 
2003.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a September 2008 rating decision, the RO increased the 
veteran's right and left knee disability evaluations from 0 
to 10 percent, effective April 11, 2008.  A rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991). 
Consequently, as he has not withdrawn the appeal, the issues 
with respect to his bilateral knee disorder and entitlement 
to a compensable evaluation pursuant to 38 C.F.R. § 3.324 are 
as described on the title page.


FINDINGS OF FACT

1.  Prior to April 11, 2008, the veteran's right knee 
disability was productive of complaints of pain; objectively, 
the evidence shows flexion to no worse than 120 degrees, and 
extension to no worse than 0 degrees. 

2.  Since April 11, 2008, the veteran's right knee disability 
has been productive of complaints of pain; objectively, the 
evidence shows flexion to no worse than 120 degrees, and 
extension to no worse than 0 degrees. 
3.  Prior to April 11, 2008, the veteran's left knee 
disability was productive of complaints of pain; objectively, 
the evidence shows flexion to no worse than 120 degrees, and 
extension to no worse than 0 degrees. 

4.  Since April 11, 2008, the veteran's left knee disability 
has been productive of complaints of pain; objectively, the 
evidence shows flexion to no worse than 110 degrees, and 
extension to no worse than 0 degrees. 

5. The evidence of record fails to demonstrate that prior to 
April 11, 2008, the veteran's multiple noncompensable 
service-connected disabilities clearly interfered with his 
normal employability.

6.  Effective April 11, 2008, the veteran was rated at 10 
percent for his right knee disability and at 10 percent for 
his left knee disability.  The provisions of 38 C.F.R. 
§ 3.324 are, by definition not applicable thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for retropatellar 
pain syndrome, right knee, prior to April 11, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, since April 11, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §  3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DC 5262 (2008).  

3.  The criteria for a compensable rating for retropatellar 
pain syndrome, left knee, prior to April 11, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.59, 4.71a,  DC 5262 (2008).  

4.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, since April 11, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §  3.102, 3.159 (as amended), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5262 (2008). 
 

5.  The criteria for a compensable evaluation pursuant to 38 
C.F.R. § 3.324, based on multiple, noncompensable, service-
connected disabilities prior to April 11, 2008, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.324 (2008).

6.  The criteria for a compensable evaluation pursuant to 38 
C.F.R. § 3.324, based on multiple, noncompensable, service-
connected disabilities since April 11, 2008, have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings - Right and Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

At the outset, the Board notes that the veteran is appealing 
the initial disability ratings assigned for both his right 
and left knees. As such, the claims require consideration of 
the entire time period involved, and contemplate staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Prior to April 11, 2008

Turning first to the claims for the period prior to April 11, 
2008, the veteran's right and left knee disabilities were 
rated as non-compensable pursuant to DC 5262.  In order to 
warrant a higher rating, the evidence must show:

*	degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more 
minor joint groups (10 percent under DC 5003);
*	knee ankylosis in a favorable angle (30 percent under 
DC 5256);
*	slight recurrent subluxation or lateral instability 
(10 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	symptomatic removal of semilunar cartilage (10 
percent under DC 5259); 
*	limitation of flexion to 45 degrees (10 percent under 
DC 5260); or
*	limitation of extension to 10 degrees (10 percent 
under DC 5261);
*	malunion of the tibia and fibula, of either lower 
extremity, with slight knee or ankle disability, 
requiring a brace (10 percent under DC 5262).

The Board has reviewed the evidence of record during the 
period in question and finds that a compensable rating, for 
either his right or left knee disabilities, is not warranted.  

First, arthritis of the right or left knees was not shown.  
Specifically, X-rays taken in conjunction with the veteran's 
June 2006 VA examination revealed no evidence of fracture, 
dislocation, subluxation, or significant degenerative 
changes.  As arthritis of the right or left knees was not 
shown, a higher rating was not warranted under DC 5003.

Next, ankylosis of the right or left knees was not shown.  
Ankylosis is defined as a fixation of the joint.  In the June 
2006 VA examination, range of motion was reported from 0 to 
120 degrees, bilaterally, and was not limited by pain.  
Therefore, the Board finds that the objective evidence did 
not demonstrate ankylosis of the right or left knees and 
there is no basis for a higher rating under DC 5256.

Next, the Board finds that the evidence did not support a 
finding of subluxation or lateral instability of either the 
right or left knees.  At his June 2006 VA examination, the 
veteran reported that he had no real grinding or popping of 
his knees.  He further indicated that he had no instability, 
no falls, no locking and no giving way of his knees. 

Upon examination, the examiner noted that anterior and 
posterior drawer signs were negative.  He additionally noted 
no laxity, varus or valgus stress, no clicks and no pops.  
For these reasons, the Board finds that the subluxation and 
lateral instability were not shown, and a separate 
compensable rating under DC 5257 for either his right or left 
knees was not warranted.  

Further, the Board notes that the evidence did not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258. As such, a 
separate rating under DC 5258, for either his right or left 
knees, was not for application. 

Also, the evidence shows no symptomatic removal of semilunar 
cartilage to warrant separate ratings under DC 5259.  The 
veteran did not undergo cartilage removal as necessary to 
warrant for a rating under this provision.  Therefore, DC 
5259 is not for application.

With regard to compensable ratings available for limitation 
of motion under DCs 5260 and 5261, the Board reiterates that 
the veteran's extension/flexion was noted to be of 0 to 120 
degrees in June 2006.   While some limitation of flexion was 
noted, the evidence does not support a compensable rating 
under DCs 5260 and 5261 for either his right or left knee 
disability. 

Flexion of the right or left knee has not been shown to be 
limited to 45 degrees in order to warrant a 10 percent rating 
under DC 5260. Likewise, the medical evidence showed that he 
had full extension of his right and left knee, and, 
therefore, did not meet the criteria for higher ratings under 
DC 5261.

In this case, the Board acknowledges the veteran's complaints 
of pain in his knees upon climbing stairs and prolonged 
driving. However, that Board notes that he reported that his 
daily job did not exacerbate his knee pain, and that he was 
able to do his activities of daily living well.  

As such, even with such considerations of additional 
functional impairment of knee pain, the evidence still does 
not show a limitation of motion that more nearly approximates 
the criteria for the next higher rating.  As indicated above, 
the June 2006 VA examination revealed that his range of 
motion was not limited by pain.  Moreover, the examiner 
indicated that the veteran had a normal gait and did not use 
a cane or assistive device for ambulation.  

Under DC 5262, a malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 10 percent 
evaluation if there is a slight knee or ankle disability.  As 
the June 2006 VA examination noted that the veteran did not 
use a cane or an assistive device for ambulation, this 
diagnostic code is not for application.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claims for a 
compensable rating for retropatellar pain syndrome of the 
right and left knee prior to April 11, 2008, the appeals are 
denied.  The Board has considered the entire period of claim 
and finds that the assignment of different ratings for 
different periods of time during the claim period was not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  



Since April 11, 2008

Effective April 11, 2008, the veteran's right and left knee 
disabilities have been rated as 10 percent disabling pursuant 
to DC 5262.  In order to warrant a higher rating, the 
evidence must show:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261);
*	malunion of the tibia and fibula, of either 
lower extremity, with moderate knee or 
ankle disability, requiring a brace (20 
percent under DC 5262).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent, since 
April 11, 2008, for either the veteran's right or left knee 
disabilities is not warranted.  

First, arthritis of the right or left knee has not been 
shown.  Specifically, X-rays taken in conjunction with the 
veteran's April 2008 VA examination revealed no evidence of 
fracture, dislocation, bony destruction, or significant 
degenerative changes.  As arthritis of the right or left 
knees has not been shown, higher ratings are not warranted 
under DC 5003.

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  The Board finds that 
ankylosis is not present in either the right or left knees.  
As set forth above, an April 2008 VA X-ray revealed normal 
findings.  Moreover, the April 2008 VA examination report 
noted that there was no joint ankylosis.  As such, the 
evidence does not support higher ratings under DC 5256 for 
either his right or left knees based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  At his April 2008 VA examination the veteran 
complained of dislocation or subluxation of his right knee, 
about one to two times a year.  He additionally stated that 
he had instability of his knees, but did not experience any 
locking episodes.  

Upon examination, the examiner noted that there was no 
instability, no grinding, no clicks or snaps, no patellar 
abnormality, and no meniscus abnormality.  As such, the 
evidence does not support higher ratings under DC 5257 for 
either his right or left knees.  Further, the Board notes 
that the evidence does not show cartilage dislocation, a 
threshold component necessary to receive a separate rating 
pursuant to DC 5258. As such, separate ratings under DC 5258 
for either his right or left knees are not for application. 

With respect to limitation of flexion and/or extension of the 
right knee, flexion was reported as 0 to 120 degrees, and 0 
to 110 degrees of the left knee in the April 2008 VA 
examination.  Extension was reported as 0 degrees, with no 
pain noted.  Flexion of 0 to 140 degrees and extension to 0 
degrees are considered anatomically normal.  38 C.F.R. 
§ 4.71a, Plate II.  

While some limitation of flexion was noted for both the right 
and left knees, the evidence does not support ratings in 
excess of 10 percent under DCs 5260 and 5261 for either the 
right or left knee disabilities.  Flexion of either the right 
or left knees has not been shown to be limited to 30 degrees 
in order to warrant a 20 percent rating under DC 5260.  
Likewise, the evidence shows that he has full extension of 
his right and left knees, and, therefore, does not meet the 
criteria for higher ratings under DC 5261. 

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of his right or left knees.  However, the Board 
notes that, in rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  

In this case, even with such considerations of additional 
functional impairment of knee pain and difficulty standing or 
walking, the evidence still does not show a limitation of 
motion that more nearly approximates the criteria for the 
next higher rating for either the veteran's right or left 
knees.  

In particular, the veteran reported at his April 2008 VA 
examination that the pain associated with his knees was 
mostly activity-related, standing for periods greater than a 
few minutes, and walking more than 1/4 mile. He additionally 
complained that he had moderate weekly flare-ups in his knees 
and that during these flares he saw about a 30 percent 
decrease in his range of motion.  Even considering this, he 
indicated that he was still able to perform daily activities, 
although they took longer and were harder to accomplish.  

Upon examination, it was also noted that the veteran had 
crepitus, tenderness, and painful movement in both of his 
knees.  A limitation of flexion to 30 degrees is required to 
warrant a 20 percent rating under DC 5260.  A limitation of 
extension to 15 degrees is required to warrant a 20 percent 
rating under DC 5261.  Moreover, he had normal extension, 
with no pain noted.

Based on these findings, the veteran has demonstrated a 
significant range of motion in his knees, even considering 
functional limitation due to pain, and the evidence does not 
meet the rating criteria for higher ratings under DC 5260 or 
DC 5261.

Under DC 5262, a malunion of the tibia and fibula of either 
lower extremity requiring a brace warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  
As the June 2006 VA examination did not note malunion of the 
tibia or fibula, this diagnostic code is not for application.

In conclusion, the Board finds that the veteran's right and 
left knee disabilities have not manifested symptomatology 
that more nearly approximates the criteria required for a 
rating in excess of 10 percent for the period since April 11, 
2008. 

II.  Entitlement to a Compensable Evaluation Pursuant to 38 
C.F.R. § 3.324 

The veteran has also initiated an appeal on the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

The regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to assign a 10 
percent evaluation, but not in combination with any other 
rating under 38 C.F.R. § 3.324.

Prior to April 11, 2008

Prior to April 11, 2008, the veteran had three noncompensable 
service-connected disabilities.  These included bilateral 
hearing loss, right knee retropatellar pain syndrome, and 
left knee retropatellar pain syndrome.

At his June 2006 VA examination, he indicated that he was 
able to do his activities of daily living well, and his daily 
job did not exacerbate his knee pain. He further explained in 
a December 2006 notice of disagreement that the reason he was 
able to do daily work, including his current job, was because 
he was able to rest when needed.  

A letter submitted by his employer in December 2007 stated 
that they were aware of his struggles with occasional bouts 
of knee pain and in order to reasonably accommodate for this 
condition, they permitted him to take periodic short breaks 
during acute outbreaks.

The evidence above does not indicate that the veteran's 
noncompensable service-connected disabilities "clearly" 
interfered with his normal employability. In fact, his 
employer indicated they were willing to accommodate his 
needs. As such, the Board finds that he is not entitled to a 
10 percent evaluation under 38 C.F.R. § 3.324 as his multiple 
noncompensable service-connected disabilities do not 
interfere with his normal employability.

Since April 11, 2008

In a September 2008 rating decision, the RO awarded the 
veteran a 10 percent rating for his retropatellar pain 
syndrome of his right knee, and a 10 percent rating for his 
retropatellar pain syndrome of his left knee, effective April 
11, 2008. 

As such, the Board notes that since April 11, 2008, the 
veteran is service- connected for three disabilities: 
bilateral hearing loss at 0 percent; retropatellar pain 
syndrome of the right knee and retropatellar pain syndrome of 
the left knee, each at 10 percent disabling.  While he is 
rated at 0 percent disabling for one disability, the 
regulations require that none of the disabilities may be of a 
compensable degree.

By definition, as of April 11, 2008, he does not meet the 
criteria of multiple, noncompensable disabilities as two of 
his disabilities (right and left knees) are rated at 10 
percent disabling. For that reason, he is not entitled to a 
compensable evaluation pursuant to 38 C.F.R. § 3.324 based on 
multiple, noncompensable, service-connected disabilities 
since April 11, 2008.

As to all the current claims, the Board has considered the 
veteran's written statements that his disabilities are worse 
than that contemplated by the assigned ratings in effect.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings for his 
disabilities however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the veteran's assessment of the severity 
of his disabilities.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
Although the veteran indicated in a December 2006 notice of 
disagreement that he had to take breaks at work due to his 
knee pain, and he submitted a December 2007 letter from his 
employer, indicating that he needed to take periodic short 
breaks during acute outbreaks of knee pain, the Board finds 
that his disabilities have not caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedule standards utilized to 
evaluate the severity of his disabilities.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's right and left knee claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO afforded veteran VA 
examinations in June 2006 and April 2008. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

With respect to the veteran's claim for benefits under 38 
C.F.R. § 3.324, prior to April 11, 2008, he was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, an October 2007 statement of the case 
advised him of the rating considerations of 38 C.F.R. § 
3.324, explaining that a 10 percent rating would be warranted 
for two or more separate noncompensable permanent service-
connected disabilities if they "clearly interfered" with 
normal employability. 

Based on the evidence above, the veteran can be expected to 
understand what was needed to support his claim.  Moreover, 
he demonstrated actual knowledge of what was needed to 
support his claim as reflected by the fact that in December 
2007, he submitted a letter from his employer indicating 
reasonable accommodations they had imposed. Thus, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Moreover, with respect to the claim for benefits under 38 
C.F.R. § 3.324 since April 11, 2008, VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).




ORDER

A compensable rating for retropatellar pain syndrome, right 
knee, prior to April 11, 2008, is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome, right knee, since April 11, 2008, is denied.

A compensable rating for retropatellar pain syndrome, left 
knee, prior to April 11, 2008, is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome, left knee, since April 11, 2008, is denied.

Entitlement to a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324 based on multiple, noncompensable, service-connected 
disabilities prior to April 11, 2008, is denied.

Entitlement to a compensable evaluation pursuant to 38 C.F.R. 
§ 3.324 based on multiple, noncompensable, service-connected 
disabilities since April 11, 2008, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


